           Case 1:20-cv-06834-LTS Document 6 Filed 08/28/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOSHE KUPERMAN,

                                  Plaintiff,
                                                                   20-CV-6834 (LTS)
                      -against-
                                                                 ORDER OF SERVICE
 NEW YORK CITY DEPARTMENT OF
 EDUCATION; RONALD JAMES,

                                  Defendants.

LAURA TAYLOR SWAIN, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, 42 U.S.C. § 1981, and the New York State and City

Human Rights Laws, N.Y. Exec. Law §§ 290 to 297, N.Y.C. Admin. Code §§ 8-101 to 131,

alleging that his employer discriminated against him based on his race and religion. By order

dated August 25, 2020, the Court granted Plaintiff’s request to proceed in forma pauperis

(“IFP”).

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
             Case 1:20-cv-06834-LTS Document 6 Filed 08/28/20 Page 2 of 5




F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                           DISCUSSION

A.      New York City Department of Education

        Plaintiff’s claims against the New York City Department of Education must be dismissed.

Agencies of the City of New York generally cannot be sued in their own names and must instead

be sued in the name of the City of New York. See N.Y. City Charter ch. 17, § 396 (“[A]ll actions

and proceedings for the recovery of penalties for the violation of any law shall be brought in the

name of the city of New York and not in that of any agency, except where otherwise provided by

law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City

of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited

from suing a municipal agency.”).

        In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the New York City

Department of Education with the City of New York. See Fed. R. Civ. P. 21. This amendment is

without prejudice to any defenses the City of New York may wish to assert.

                                      ORDER OF SERVICE

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days

                                                   2
            Case 1:20-cv-06834-LTS Document 6 Filed 08/28/20 Page 3 of 5




of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants the City of New York and Ronald

James through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. 1


        1
         In light of the current global health crisis, parties proceeding pro se are encouraged to
submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also
are encouraged to consent to receive all court documents electronically. A consent to electronic
service form is available on the Court’s website. Pro se parties who are unable to use email may

                                                   3
            Case 1:20-cv-06834-LTS Document 6 Filed 08/28/20 Page 4 of 5




         The Court dismisses Plaintiff’s claims against the New York City Department of

Education and directs the Clerk of Court to substitute the City of New York. See Fed. R. Civ. P.

21.

         The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for the City of New York and Ronald James and deliver all documents necessary to

effect service to the U.S. Marshals Service.

SO ORDERED.

Dated:    August 27, 2020
          New York, New York
                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in
Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,
including instructions on this new email service for pro se parties, please visit the Court’s
website at nysd.uscourts.gov.



                                                4
Case 1:20-cv-06834-LTS Document 6 Filed 08/28/20 Page 5 of 5




           DEFENDANTS AND SERVICE ADDRESSES


   City of New York
   100 Church Street
   New York, N.Y. 10007

   Ronald James
   Public School 202
   982 Hegemon Avenue
   Brooklyn, N.Y. 11208
